ATT01awwY      G*:N*:L*AL
                               January 23, 1958

      Mr. A. C. Spenoer
      Executive Director
      Texas State Soil Conservation
        Board
      1012 First National Bank Building
      Temple, Texas
                                                  Opinion No, WW-346
                                                  Re:   Are soil conserva-
                                                        tion districts, as
                                                        authorized In H.B.
                                                        444,  Acts of the 47th
                                                        Legislature, author-
                                                        ized to lease heavg
                                                        equipment such as bull-
                                                        dozers, and maintain-
                                                        ems, employ operators
                                                        and use euch equipment
                                                        in aarrying out aoil
                                                        conservation practices
                                                        &thin the boundaries
                                                        of the looal soil con-
                                                        servation distriot?
                                                        The District would
                                                        charge the landowners
                                                        for  the use of such
      Dear   Mr.    Spencer:                            equipment.

               You have requested our opinion on whether soil con-
      servation districts, as authorized in House Bill 444, Aots,
      47th Legislature, Regular Session, 1941, chapter 308, pages
      491-511 (Article 165a-4, V.C.S.); and hereinafter referred to
      as the State Soil Conservation Law, are authorized to lease
      heavy equipment such a8 bulldozers and maintainers, employ
      operators and use such equipment in carrying out soil con-
      servation districts, and whether suoh districts could charge
      the landowners for the we of such equipment.
               3B.e following provisions of Subsections (l), (2),
       (3), (4), and (9) of Seation 7 of the State Soil Conservation
       Law are pertinent to your inquiry.
                                                          --   c




Mr. A, C. Spencer, Page 2 (W-346)

                 "A Soil Conservation District
               and the supervisors thereof shall
         haie'the following powers, i . .:
                 "(1) To carry out preventive
         and control measures within the district
         including, but not limited to, engineering
         operations, methods of cultivation, the'
         growing of vegetation, changes in use of
         land, and the measures listed In Subsection
         o@icJof    section 2 of this Act, a . m on
         any other lands within the district upon
         obtaining the consent of the occupiers of
         such lands or the necessary rights or
         interest in such lands;
                 "(2) To cooperate or enter into
         agreements with, and, within the limfts
         of appropriations duly made available to it
         by law, to furnish financial or other aid
         to, . . . any occupier of lands within the
         district, subject to such conditions as the
         supervisors may deem necessary to advance
         the purposes of this Act;

                 “(3)  * D . and to sell, lease,
         or otherwise dispose of any of its pro-
         perty . . . in furtherance of the purposes
         and the provisions of this Act;




                 “(9)  As a condition to the ex-
         tending of any benefits under this Actto&
         or the performance of work upon, any lands
         not owned or controlled by this State OP
         any of Its agencies, the supervisors may
         require contributions in the form of services,
         materials, or otherwise to any operation con-
         ferring such benefits, and may require land
r   -




Mr. A. C. Spencer, Page 3 (w-346)

        occupiers to enter into and perform such
        agreements OP covenants as to the permanent
        use of such lards a8 will tend to prevent
        OP control erosion thereon." (Fmghaals ours)

         Subsection (14) of Section 3 of the State Soil Con-
servation Law defines "Land Occupier" OP "Occupiers of Land"
as "any person, firm OP corporation who shall hold title to or
be in possession of any lands lying within a district organized
under the provisions of this Act, whether as owner, lessee,
renter, tenant or otherwise".
         It is noted that the stated Intent of Subsection (1)
of Section 7 of the State Soil Conaervatlon Law, au ra is to
incorporate by reference certain measures listad~37%
                                                  n Su section
o of Section 2 of the Act; however, inasmuch as Section 2 does
not contain a Subsection 0, the reference is erroneoua. This
reference in the enrolled bill of the Act (H.B. No, 444, 47th
Legislature, R.S,, 1941, Ch. 308, p. 1364) is to "Subsection
c of Se&ion 2". Furthermore, in the enrolled bfll, the third
subsection of Section 2 is labeled "(c)". In view of the typo-
graphical error in the printed volume of General and Special
Laws, 47th Legislature, Regular Session, 1941, and the form
inconsistency In the enrolled bill, it is obvious that the
reference In question correctly should be to Subsection (c)
of Section 2 of the Act.
         Subsections (1) and (2) of Section 7 of the State Soil
Conservation Law, su ra, authorize the supervisors of local soil
conservation distrT-f-
                    c s to undertake, in cooperation with the
occupiers of private lands, the measures specified in the Act
OP other measurea which achieve the purposes of the Act.   The
scope of this general directive, in our opinion, 1s of suffi-
cient breadth to authorize the supervisors of local  soil con-
servation districts to lease machinery and equipment belonging
to the district to anyone classified as an "occupier of land",
for use on lands lying within the district, provided such use
accomplishes one or more of the objectives of the State Soil
Conservation Law. This leasing authority is further supported
by Subsection 3 of Section 7, supra, and also by the language
of Subsection I4 1 of Section 7; supra, wherein the supervisors
are authorized "to make availabln      land occupiers, agrfcul-
tural and engineering machinery and equipment to be used in
the conservat&on of soil resources and for the prevention and
control of soil erosion.
         It is clear that if certain types of the equipment
and machinery used to carry out many of these measures are to
achieve the desired results, the services of skilled operators
will be required. It la not difficult to vfsualize that in
many Instances, it would be a vain deed should the supervisors
lease such equipment and not provide the lessee with an operator
                                                         --     .




Mr. A. C. Spencer, Page 4 (w-346)

capable of running the machine in such a manner as would
insure that it performed the work for which it was designed.
In OUP opinion, the aforementioned Subsections (I), (2) and
(4) of Section 7 of the Act, sunra, implfedly authorize the
supervisors to furnish qualified operators of the machinery
and equipment leased to the occupiers of private lands.
Statutes lmplledly authorize whatever is necessary to
execute their commands. Terre11 v. Sparks, 104 Tex. 191,
135 S.W. 519 (1911).
         Although the purposes of the State Soil Conserva-
tion Law are served the use,of equipment and machinery of
the local districts on private lands, it is obvious that the
accomplishment of such objectives also confers a direct
benefit to these lands. Both the provisions of Subsections
(4) and (9) of Section 7 of the Act, supra, authorize the
local district supervisors to charge the lessees a considera-
tion for the use of such equipment on their lands. Under
these provisions, the supervisors of each soil conservation
district are permitted to determine the amount of considera-
tion that Is to be charged for the lease of its equipment.




                            SUMMARY
                    The supervisors of local
                    soil conservation districts,
                    under the provisions of the
                    State Soil Conservation Law,
                       ouse Bill 444, Acts, 47th Leg.,
                    PS     1941, sh. 308, pp* 491-
                    5iljz are authorized to lease
                    equipment and machinery belong-
                    ing to the destrict to the
                    occupiers of private lands,
                    for uses on such lands3 lying
                    within the boundaries of the
                    district, which conform with
                    the purposes ofthis law and in
                    conjunction therewith, to
                    furnish operators for such
   .-



MI-.A. C. Spencer, Page 5 (WW-346)


                     leased equipment and to
                     charge the land occupier
                     for its use.

                                 Yours very truly,


                                            neral of Texa




DRT:wam
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
B. H. Timmins, Jr.
Mary Kate Wall
Milton Richardson
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert